Paul Kejik - Baronius Press

From:                           Kobo <noreply@kobo.com>
Sent:                           09 July 2018 10:35
To:                             pk@baroniuspress.com
Subject:                        Your Kobo Order Receipt for 10 items




                Thank you!

                Hello,

                Thank you for your recent purchase from Kobo. We've added your item(s)
                listed below to this account: pk@baroniuspress.com.

                We've also awarded your Kobo Super Points for this purchase. To keep track
                of your points, visit your Kobo Super Points Dashboard. Please allow up to
                24 hours for your balance to update.

                We hope you enjoyed shopping with us, and we look forward to your next
                visit!

                Sincerely,
                Kobo



                ORDER SUMMARY



                ITEM                                                          STATUS   PRICE



                             1 Holy Abandonment                  In Library    $3.69
                               By: Vitalis Rt. Rev. Abbot Dom
                               Lehodey, O.C....

                             2 A Catholic Dictionary             In Library    $8.69
                               By: Donald Attwater

                             3 Mother of the Saviour             In Library    $8.69
                               By: Rev. Fr. Reginald Garrigou-
                               Lagrange O.P.




                                                         1
           Case 3:16-cv-00695-FDW-DCK Document 94-32 Filed 11/14/18 Page 1 of 4
              4 This Tremendous Lover               In Library   $6.29
                  By: Eugene Dom Boylan, O.C.R.

              5 Christian Perfection and            In Library   $8.69
                Contemplation
                  By: Reginald Rev. Fr. Garrigou-
                  Lagrange, O.P...

              6 Predestination                      In Library   $8.69
                  By: Reginald Rev. Fr. Garrigou-
                  Lagrange, O.P...

              7 Providence                          In Library   $8.69
                  By: Reginald Rev. Fr. Garrigou-
                  Lagrange, O.P...

              8 Our Saviour and His Love for        In Library   $8.69
                Us
                  By: Reginald Rev. Fr. Garrigou-
                  Lagrange, O.P...

              9 Life Everlasting                    In Library   $8.69
                  By: Rev. Fr. Reginald Garrigou-
                  Lagrange O.P.

              10 The Three Conversions in the       In Library   $4.99
                 Spiritual L...
                  By: Rev. Fr. Reginald Garrigou-
                  Lagrange O.P.




     PAYMENT METHOD:                                       SUBTOTAL       $80.80
     Grand Total: $75.80                                   State Sales/Use $0.00
                                                           PROMO CODE      $5.00
     Receipt Number: 900788140
     Billed To: PayPalExpress
                                                           GRAND TOTAL $75.80




     WHAT NEXT?




                                            2
Case 3:16-cv-00695-FDW-DCK Document 94-32 Filed 11/14/18 Page 2 of 4
     Make sure your Kobo eReader or Kobo       Sync (refresh) your eReader or app
          App is connected to Wi-Fi.                to see your new Item(s).




     Need some help updating your library? Learn how to sync your Kobo
     eReader or Kobo eBooks app.
     If you don't see your new book(s) after updating your Library, try these
     troubleshooting tips.




                        Download the free Kobo App



                iOS                    Android                    Windows




     YOUR ACCOUNT


     Sign in to see your Purchase History:
     https://secure.kobobooks.com/profile/purchasehistory
     Manage your billing information in your Account Settings:
     https://secure.kobobooks.com/profile

     Thank you once again for reading and shopping at Kobo!

     TERMS OF SALE


     For more information on the terms of your purchase, visit:
     https://www.kobo.com/termsOfSales




                                           3
Case 3:16-cv-00695-FDW-DCK Document 94-32 Filed 11/14/18 Page 3 of 4
                www.facebook.com/kobo
 Follow Us      twitter.com/kobo
                blog.kobobooks.com


 Questions or   Visit www.kobo.com/help
 Contact Us


 Privacy        Your security is important to us and we take great measures to protect your
                personal information. For details, see our Privacy Policy


 Email          As part of your account we reserve the right to send you important account
 Confirmation   related emails.




                                              4
Case 3:16-cv-00695-FDW-DCK Document 94-32 Filed 11/14/18 Page 4 of 4
